DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-3 and 5-20 are allowed.
The following is an examiner’s statement of reasons for allowance: in the examiner’s opinion, it would not be obvious to implement a method of forming a semiconductor device which comprises forming a transistor in a second area of a semiconductor substrate including a first area and the second area, the transistor including a gate structure and an impurity area, forming an interlayer insulating film on the semiconductor substrate which covers the transistor and has a contact plug electrically connected to the impurity area, forming a mold layer and a support material layer on the interlayer insulating film, forming a mask pattern for patterning the mold layer and the support material layer in the second area, forming a recess pattern in the second area by using the mask pattern, forming a protection film for lining an inner surface of the recess pattern, removing the mask pattern by a dry cleaning method after the forming of the protection film, removing the protection film after the removing of the mask pattern, forming a lower electrode in the recess pattern, selectively removing the mold layer, forming a dielectric film on a surface of the lower electrode, and forming an upper electrode on the dielectric film such that the pattern density of the mask pattern is higher in the second area than a pattern density on the first area as suggested by the applicant in claim 15.  In the examiner’s opinion, it would also not be obvious to implement a method of forming a fine pattern which comprises sequentially forming a first material film and a second material film on a semiconductor substrate .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN QUINTO whose telephone number is (571)272-1920. The examiner can normally be reached Monday-Friday, 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ANTHONY HO/Primary Examiner, Art Unit 2817                                                                                                                                                                                                        



/KEVIN QUINTO/Examiner, Art Unit 2817